            EXHIBIT 21A




Case 1:18-cv-01861-WCG Filed 06/20/19 Page 1 of 33 Document 142-1
                                                         STOUT VALUATION REPORT REFERENCES

 REPORT       RETENTION OF          THIRD-PARTY          INDICATED VALUE        PENSION LIABILITY             BALANCE SHEET    ENTERPRISE VALUE             REFERENCES TO
  DATE      COMPANY FINANCIAL   OFFERS/EXPRESSIONS OF      REFLECTED IN                                           ISSUES       INCLUDES VALUE OF          REVOLVING CREDIT
                ADVISOR               INTEREST            STOUT REPORT                                                           BOTH DEBT AND               AS WORKING
                                                                                                                                       EQUITY                  CAPITAL
12/31/2004 n/a                  n/a                     Share Price: $26.36    n/a                      n/a                   “Since Enterprise          n/a
                                                        per share (page 99)                                                   Value incorporates the
                                                                                                                              value of total invested
                                                        Company’s                                                             capital (i.e., both debt
                                                        Enterprise Value:                                                     and equity), the
                                                        $812 million (page                                                    Company’s interest-
                                                        90)                                                                   bearing debt of
                                                                                                                              approximately $602.5
                                                        Equity Value: $307                                                    million was subtracted
                                                        million (page 98)                                                     to determine the
                                                                                                                              marketable,
                                                                                                                              controlling ownership
                                                                                                                              interest equity value.”
                                                                                                                              (page 93)
6/30/2005   n/a                 n/a                     Share Price: $27.77    “As of June 30, 2005,    n/a                   “Multiples expressed       n/a
                                                        per share (page 109)   the Company’s                                  in relation to EV
                                                                               stockholders’ equity                           [equity value]
                                                        Company’s              balance was $102.8                             represent the “return”
                                                        Enterprise Value:      million. The                                   available to all
                                                        $875 million (page     Company’s                                      investors, including
                                                        101)                   stockholders’ equity                           both debt and equity
                                                                               balanced decreased                             investors.” (page 84)
                                                        Equity Value: $328     approximately $5.7
                                                        million (page 108)     million between                                “Since Enterprise
                                                                               December 31, 2004                              Value incorporates the
                                                                               and June 30, 2005 due                          value of total invested
                                                                               to an $8.6 million                             capital (i.e., both debt
                                                                               increase in the                                and equity), the book
                                                                               Company’s pension                              value of the
                                                                               liability adjustment.”                         Company’s interest-
                                                                               (page 36)                                      bearing debt of

                                                                                 1

                                         Case 1:18-cv-01861-WCG Filed 06/20/19 Page 2 of 33 Document 142-1
 REPORT      RETENTION OF          THIRD-PARTY          INDICATED VALUE       PENSION LIABILITY             BALANCE SHEET    ENTERPRISE VALUE           REFERENCES TO
  DATE     COMPANY FINANCIAL   OFFERS/EXPRESSIONS OF      REFLECTED IN                                          ISSUES       INCLUDES VALUE OF         REVOLVING CREDIT
               ADVISOR               INTEREST            STOUT REPORT                                                          BOTH DEBT AND             AS WORKING
                                                                                                                                     EQUITY                CAPITAL
                                                                                                                            approximately $592.9
                                                                                                                            million was subtracted
                                                                                                                            to determine the
                                                                                                                            marketable,
                                                                                                                            controlling ownership
                                                                                                                            interest equity value.”
                                                                                                                            (page 105)
12/31/2005 n/a                 n/a                     Share Price: $28.56   “The Company’s           n/a                   “Multiples expressed       Exhibit 9, “Fair
                                                       per share (page 93)   stockholders’ equity                           in relation to EV          Market Value of
                                                                             balanced decreased                             represent the “return”     Interest-Bearing Debt”
                                                       Company’s             approximately $11.7                            available to all           accounts for
                                                       Enterprise Value:     million between                                investors, including       “Revolving Line of
                                                       $942 million (page    December 31, 2004                              both debt and equity       Credit”
                                                       86)                   and December 31,                               investors.” (page 59)
                                                                             2005 due to a $16.1
                                                       Equity Value: $341    million increase in the                        “Since Enterprise
                                                       million (page 92)     Company’s pension                              Value incorporates the
                                                                             liability adjustment.                          value of total invested
                                                                             The increase in the                            capital (i.e., both debt
                                                                             Company’s pension                              and equity), the book
                                                                             liability adjustment                           value of the
                                                                             was primarily the result                       Company’s interest-
                                                                             of a change in the                             bearing debt of
                                                                             underlying actuarial                           approximately $574.0
                                                                             assumptions,                                   million was subtracted
                                                                             specifically (1)                               to determine the
                                                                             employee life                                  marketable,
                                                                             expectancy and (2) the                         controlling ownership
                                                                             discount rate.” (page                          interest equity value.”
                                                                             27)                                            (page 89)

                                                                             Company’s historical


                                                                               2

                                        Case 1:18-cv-01861-WCG Filed 06/20/19 Page 3 of 33 Document 142-1
 REPORT       RETENTION OF          THIRD-PARTY          INDICATED VALUE       PENSION LIABILITY             BALANCE SHEET         ENTERPRISE VALUE            REFERENCES TO
  DATE      COMPANY FINANCIAL   OFFERS/EXPRESSIONS OF      REFLECTED IN                                          ISSUES            INCLUDES VALUE OF          REVOLVING CREDIT
                ADVISOR               INTEREST            STOUT REPORT                                                               BOTH DEBT AND              AS WORKING
                                                                                                                                        EQUITY                    CAPITAL
                                                                              financial statements list
                                                                              a “Pension Liability
                                                                              Adjustment” (Exhibit
                                                                              6A, pages 1-2)
6/30/2006   n/a                 n/a                     Share Price: $31.27   n/a                         “[T]he Company is        “Multiples expressed       “The book value of
                                                        per share (page 96)                               currently focused on     in relation to EV          Appleton’s interest-
                                                                                                          improving the balance    represent the “return”     bearing debt (both
                                                        Company’s                                         sheet and managing the   available to all           current and long-term)
                                                        Enterprise Value:                                 future ESOP-related      investors, including       was approximately
                                                        $962 million (page                                repurchase obligation,   both debt and equity       $558.5 million at June
                                                        90)                                               which makes              investors.” (page 63)      30,
                                                                                                          acquisitions in the                                 2006, compared to
                                                        Equity Value: $363                                near future unlikely.”   “Since Enterprise          $574.0 million at
                                                        million (page 95)                                 (page 8)                 Value incorporates the     December 31, 2005.
                                                                                                                                   value of total invested    The decline in the
                                                                                                                                   capital (i.e., both debt   Company’s debt is
                                                                                                                                   and equity), the book      related to the
                                                                                                                                   value of the               Company’s
                                                                                                                                   Company’s interest-        repayment of
                                                                                                                                   bearing debt of            approximately $21.7
                                                                                                                                   approximately $558.5       million of principal on
                                                                                                                                   million was subtracted     its Tranche B term
                                                                                                                                   to determine the           loan, partially offset
                                                                                                                                   marketable,                by a $6.4 million
                                                                                                                                   controlling ownership      increase in
                                                                                                                                   interest equity value.”    its revolving line of
                                                                                                                                   (page 92)                  credit to support
                                                                                                                                                              working capital
                                                                                                                                                              requirements and the
                                                                                                                                                              redemption of
                                                                                                                                                              employee’s shares of
                                                                                                                                                              common stock..” (page


                                                                                 3

                                         Case 1:18-cv-01861-WCG Filed 06/20/19 Page 4 of 33 Document 142-1
 REPORT       RETENTION OF          THIRD-PARTY          INDICATED VALUE        PENSION LIABILITY             BALANCE SHEET      ENTERPRISE VALUE              REFERENCES TO
  DATE      COMPANY FINANCIAL   OFFERS/EXPRESSIONS OF      REFLECTED IN                                           ISSUES         INCLUDES VALUE OF           REVOLVING CREDIT
                ADVISOR               INTEREST            STOUT REPORT                                                             BOTH DEBT AND                 AS WORKING
                                                                                                                                      EQUITY                       CAPITAL
                                                                                                                                                            11, 13, 28)
12/31/2006 n/a                  n/a                     Share Price: $33.62    “The Company’s           “[T]he Company is        “Multiples expressed       n/a
                                                        per share (page 104)   stockholders’ equity     currently focused on     in relation to EV
                                                                               balance decreased from   improving the balance    represent the “return”
                                                        Company’s              $97.5 million as of      sheet and managing the   available to all
                                                        Enterprise Value:      December 31, 2005 to     future ESOP-related      investors, including
                                                        $970 million (page     $96.6 million as of      repurchase obligation,   both debt and equity
                                                        97)                    October 31, 2006. The    which makes              investors.” (page 68)
                                                                               decrease is primarily    acquisitions in the
                                                        Equity Value: $391     due to an increase in    near future unlikely.”   “Since Enterprise
                                                        million (page 103)     the Company’s pension    (page 8)                 Value incorporates the
                                                                               liability, from $25.9                             value of total invested
                                                                               million as of December                            capital (i.e., both debt
                                                                               31, 2005 to $28.7                                 and equity), the book
                                                                               million as of October                             value of the
                                                                               31, 2006.” (page 32)                              Company’s interest-
                                                                                                                                 bearing debt of
                                                                                                                                 approximately $544.1
                                                                                                                                 million was subtracted
                                                                                                                                 to determine the
                                                                                                                                 marketable,
                                                                                                                                 controlling ownership
                                                                                                                                 interest equity value.”
                                                                                                                                 (page 92)
6/30/2007   n/a                 n/a                     Share Price: $32.89    n/a                      n/a                      “Multiples expressed       n/a
                                                        per share (page 89)                                                      in relation to EV
                                                                                                                                 represent the “return”
                                                        Company’s                                                                available to all
                                                        Enterprise Value:                                                        investors, including
                                                        $952 million (page                                                       both debt and equity
                                                        83)                                                                      investors.” (page 53)



                                                                                 4

                                         Case 1:18-cv-01861-WCG Filed 06/20/19 Page 5 of 33 Document 142-1
 REPORT        RETENTION OF                THIRD-PARTY                INDICATED VALUE       PENSION LIABILITY         BALANCE SHEET    ENTERPRISE VALUE           REFERENCES TO
  DATE       COMPANY FINANCIAL         OFFERS/EXPRESSIONS OF            REFLECTED IN                                      ISSUES       INCLUDES VALUE OF         REVOLVING CREDIT
                 ADVISOR                       INTEREST                STOUT REPORT                                                      BOTH DEBT AND             AS WORKING
                                                                                                                                               EQUITY                CAPITAL
                                                                     Equity Value: $362                                               “Since Enterprise
                                                                     million (page 88)                                                Value incorporates the
                                                                                                                                      value of total invested
                                                                                                                                      capital (i.e., both debt
                                                                                                                                      and equity), the book
                                                                                                                                      value of the
                                                                                                                                      Company’s interest-
                                                                                                                                      bearing debt of
                                                                                                                                      approximately $558.5
                                                                                                                                      million (excluding
                                                                                                                                      $2.0 million of costs
                                                                                                                                      related to the debt
                                                                                                                                      refinancing) was
                                                                                                                                      subtracted to
                                                                                                                                      determine the
                                                                                                                                      marketable,
                                                                                                                                      controlling ownership
                                                                                                                                      interest equity value.”
                                                                                                                                      (page 85)
12/31/2007 “The Company has            “[T]he Company has            Share Price: $33.41   n/a                  n/a                   “Multiples expressed       n/a
           hired William Blair, an     decided to pursue the sale    per share (page 62)                                              in relation to EV
           investment bank, to         of BemroseBooth . . . and                                                                      represent the “return”
           assist with their efforts   hopes to complete a           Company’s                                                        available to all
           to sell BemroseBooth.”      transaction by the second     Enterprise Value:                                                investors, including
           (page 10)                   quarter of calendar year      $936 million (page                                               both debt and equity
                                       2008.” (page 10)              56)                                                              investors.” (page 26)

                                       “[T]he Company is also        Equity Value: $368                                               “Since Enterprise
                                       considering the sale of its   million (page 61)                                                Value incorporates the
                                       Performance Packaging                                                                          value of total invested
                                       operations. Though the                                                                         capital (i.e., both debt
                                       Company has not hired an                                                                       and equity), we need


                                                                                             5

                                                   Case 1:18-cv-01861-WCG Filed 06/20/19 Page 6 of 33 Document 142-1
 REPORT       RETENTION OF          THIRD-PARTY                INDICATED VALUE       PENSION LIABILITY                BALANCE SHEET    ENTERPRISE VALUE           REFERENCES TO
  DATE      COMPANY FINANCIAL   OFFERS/EXPRESSIONS OF            REFLECTED IN                                             ISSUES       INCLUDES VALUE OF         REVOLVING CREDIT
                ADVISOR                 INTEREST                STOUT REPORT                                                             BOTH DEBT AND             AS WORKING
                                                                                                                                              EQUITY                 CAPITAL
                                investment banker to assist                                                                           to subtract the value
                                with this effort, Appleton                                                                            of the Company’s debt
                                may pursue the sale of                                                                                to estimate the value
                                Performance Packaging in                                                                              of the equity.” (page
                                2008. In addition, the                                                                                58)
                                Company has received
                                indications of value for
                                this division from at least
                                one investment bank.”
                                (page 10)

                                “The Company is talking
                                to three potential
                                acquisition candidates
                                about the possibility of a
                                merger or acquisition.”
                                (page 11)
6/30/2008   n/a                 “[T]he Company is             Share Price: $26.64   Company’s historical        n/a                   “Since Enterprise          Exhibit K, “Fair
                                considering the sale of its   per share (page 57)   financial statements list                         Value incorporates the     Market Value of
                                Performance Packaging                               a “Pension Liability                              value of total invested    Interest-Bearing Debt”
                                operations. Although the      Company’s             Adjustment” (Exhibit                              capital (i.e., both debt   accounts for
                                Company has not formally      Enterprise Value:     G, pages 24-25)                                   and equity), we            “Revolving Line of
                                retained an investment        $896 million (page                                                      subtracted the value of    Credit” (page 36)
                                banker to assist with this    52)                                                                     the Company’s debt to
                                effort, Appleton intends to                                                                           estimate the value of
                                enter into discussions        Equity Value: $289                                                      the equity.” (page 17,
                                about the sale of             million (page 56)                                                       53)
                                Performance Packaging,
                                either in total or by                                                                                 “Multiples expressed
                                division, by the end of                                                                               in relation to EV
                                2008.” (page 10)                                                                                      represent the “return”
                                                                                                                                      available to all


                                                                                       6

                                           Case 1:18-cv-01861-WCG Filed 06/20/19 Page 7 of 33 Document 142-1
 REPORT       RETENTION OF              THIRD-PARTY                 INDICATED VALUE       PENSION LIABILITY         BALANCE SHEET           ENTERPRISE VALUE           REFERENCES TO
  DATE      COMPANY FINANCIAL       OFFERS/EXPRESSIONS OF             REFLECTED IN                                      ISSUES              INCLUDES VALUE OF         REVOLVING CREDIT
                ADVISOR                     INTEREST                 STOUT REPORT                                                             BOTH DEBT AND             AS WORKING
                                                                                                                                                  EQUITY                  CAPITAL
                                    “The Company is talking                                                                                investors, including
                                    to several potential                                                                                   both debt and equity
                                    acquisition candidates                                                                                 investors.” (page 25)
                                    about the possibility of a
                                    merger or acquisition of
                                    Appleton in total. The
                                    most promising candidate
                                    is a publicly traded
                                    company in the paper
                                    industry. . . . However, the
                                    Company is still
                                    generating significant cash
                                    flow from operations, and
                                    no comprehensive
                                    liquidity event of this
                                    nature is considered
                                    necessary in the short-
                                    term.” (pages 10-11)
12/31/2008 “[T]he Company is        “[T]he Company is              Share Price: $21.43   Company’s reported      Company believes its      “Enterprise Value          Exhibit H, “Fair
           actively pursuing sale   actively pursuing sale of      per share (page 66)   balance sheets list a   bonds are undervalued,    incorporates the value     Market Value of Debt”
           of its Performance       its Performance Packaging                            “Pension Liability      and intends to            of total invested          accounts for
           Packaging operations.    operations. . . . According    Company’s             Adjustment” (page 86)   repurchase                capital, including the     “Revolver-Appleton”
           The Company has          to Company management,         Enterprise Value:                             approximately $30         value of both debt and     (page 100)
           formally retained        Appleton has engaged in        $745 million (page                            million of its publicly   equity.”
           Wachovia Securities,     discussions with potential     55)                                           traded Senior Secured
           an investment bank, to   buyers and is interested in                                                  bonds for                 “Since Enterprise
           assist with these        selling the business at a      Equity Value: $223                            approximately $21         Value incorporates the
           efforts.” (page 14)      price ranging from $100        million (page 60)                             million prior to          value of total invested
                                    million to $110 million.”                                                    12/31/2008.               capital (i.e., both debt
                                    (page 14)                                                                                              and equity), we
                                                                                                                 As a result, Stout        subtracted the value of
                                    “The Company and                                                             calculated the FMV of     the


                                                                                           7

                                                Case 1:18-cv-01861-WCG Filed 06/20/19 Page 8 of 33 Document 142-1
 REPORT       RETENTION OF              THIRD-PARTY                INDICATED VALUE       PENSION LIABILITY            BALANCE SHEET              ENTERPRISE VALUE           REFERENCES TO
  DATE      COMPANY FINANCIAL       OFFERS/EXPRESSIONS OF            REFLECTED IN                                         ISSUES                 INCLUDES VALUE OF         REVOLVING CREDIT
                ADVISOR                     INTEREST                STOUT REPORT                                                                   BOTH DEBT AND             AS WORKING
                                                                                                                                                       EQUITY                  CAPITAL
                                    Wachovia are also talking                                                      the debt using the           Company’s debt to
                                    to several potential                                                           average of the market        estimate the value of
                                    financial or strategic                                                         price as of the              the equity.” (page 56)
                                    partners about the                                                             Valuation and par
                                    possibility of a merger or                                                     value” to “better reflect
                                    acquisition of Appleton in                                                     the long-term pricing of
                                    total. No formal offers                                                        the company’s traded
                                    have been submitted, and                                                       bonds.”
                                    consistent with current
                                    market conditions, no                                                          Notes that “[v]iolation
                                    transaction is                                                                 of financial covenants
                                    contemplated as of the                                                         will likely result in
                                    Valuation Date.” (page 14)                                                     amendment fees as well
                                                                                                                   as higher interest for the
                                                                                                                   Company’s long-term
                                                                                                                   debt and revolver.”
                                                                                                                   (page 11)
6/30/2009   “[T]he Company is       “[T]he Company is             Share Price: $18.87   Company’s reported         “Company management          “Enterprise Value          “Proceeds from
            actively pursuing the   actively pursuing the sale    per share (page 65)   balance sheets list a      believes the current and     incorporates the value     Revolving Lines of
            sale of the C&H         of the C&H division of its                          “Pension Liability         recent pricing of the        of total invested          Credit” and “Payments
            division of its         Performance Packaging         Company’s             Adjustment” (page 87)      Company’s Senior             capital, including the     of Revolving Lines of
            Performance Packaging   operations. . . . According   Enterprise Value:                                Secured and Senior           value of both debt and     Credit” listed on
            operations. The         to Company management,        $753 million (page    Company’s reported         Subordinate bonds as         equity.”                   Exhibit F, Reported
            Company has formally    Appleton has engaged in       54)                   statements of cash         of the Valuation Date                                   Statements of Cash
            retained Wachovia       discussions with potential                          flows list increases and   does not reflect Fair        “Since Enterprise          Flows (page 90)
            Securities, an          buyers and has received       Equity Value: $189    decreases in accrued       Market Value.                Value incorporates the
            investment bank, to     preliminary value             million (page 58)     pension (page 89)          Accordingly, we              value of total invested    Exhibit I, “Fair Market
            assist with these       indications ranging from                                                       estimated the Fair           capital (i.e., both debt   Value of Debt”
            efforts.” (page 16)     $18 million to $20 million.                                                    Market Value of the          and equity), we            accounts for
                                    C&H accounts for                                                               Senior Secured               subtracted the value of    “Revolver-Appleton”
                                    approximately 30% of                                                           bonds to be equal to the     the                        (page 102)
                                    Performance Packaging                                                          present value of (1)         Company’s debt to


                                                                                           8

                                               Case 1:18-cv-01861-WCG Filed 06/20/19 Page 9 of 33 Document 142-1
REPORT     RETENTION OF          THIRD-PARTY              INDICATED VALUE   PENSION LIABILITY      BALANCE SHEET             ENTERPRISE VALUE         REFERENCES TO
 DATE    COMPANY FINANCIAL   OFFERS/EXPRESSIONS OF          REFLECTED IN                               ISSUES                INCLUDES VALUE OF       REVOLVING CREDIT
             ADVISOR                 INTEREST              STOUT REPORT                                                        BOTH DEBT AND           AS WORKING
                                                                                                                                   EQUITY                CAPITAL
                             revenue and                                                        their expected principal    estimate the value of
                             approximately 24% of                                               payments of $109.5          the equity.” (page 55)
                             Performance Packaging                                              million, in aggregate, in
                             EBITDA.” (page 16)                                                 2011 at a Fair
                                                                                                Market Value interest
                             “The Company and                                                   rate of 15% and (2)
                             Wachovia are also talking                                          semiannual interest
                             to several potential                                               payments at an annual
                             financial or strategic                                             rate of 8.125%.”
                             partners about the
                             possibility of a merger or                                         “Similarly, we
                             acquisition of Appleton in                                         estimated the Fair
                             total. No formal offers                                            Market Value of the
                             have been submitted, and                                           Senior Subordinated
                             consistent with current                                            bonds to be equal to the
                             market conditions, no                                              present value of (1)
                             transaction is                                                     their expected principal
                             contemplated as of the                                             payments of $142.5
                             Valuation Date.” (page 16)                                         million, in aggregate, in
                                                                                                2014 at a Fair Market
                                                                                                Value interest rate of
                                                                                                20% and (2)
                                                                                                semiannual interest
                                                                                                payments at an annual
                                                                                                rate of 9.75%.”

                                                                                                “The Company expects
                                                                                                to incur approximately
                                                                                                $20.0 million of costs
                                                                                                to refinance its
                                                                                                publicly-traded debt.
                                                                                                Accordingly, we


                                                                             9

                                       Case 1:18-cv-01861-WCG Filed 06/20/19 Page 10 of 33 Document 142-1
 REPORT        RETENTION OF               THIRD-PARTY                INDICATED VALUE       PENSION LIABILITY            BALANCE SHEET           ENTERPRISE VALUE            REFERENCES TO
  DATE       COMPANY FINANCIAL        OFFERS/EXPRESSIONS OF            REFLECTED IN                                         ISSUES              INCLUDES VALUE OF          REVOLVING CREDIT
                 ADVISOR                      INTEREST                STOUT REPORT                                                                BOTH DEBT AND              AS WORKING
                                                                                                                                                     EQUITY                    CAPITAL
                                                                                                                     included this amount in
                                                                                                                     our calculation of the
                                                                                                                     Company’s interest-
                                                                                                                     bearing debt.” (page 11)
12/31/2009 “The Company is in         “The Company recently         Share Price: $13.26   “[T]he treatment of the    “Company management        “Enterprise Value          “Proceeds from
           discussions with several   sold C&H to a financial       per share (page 62)   Company’s pension          believed the bonds were    incorporates the value     Revolving Lines of
           financial advisors –       buyer (a subsidiary of                              plans . . . could          trading at a significant   of total invested          Credit” and “Payments
           including Goldman          Mitsubishi Corporation)       Company’s             positively or negatively   discount to par not only   capital, including the     of Revolving Lines of
           Sachs, Deutsche Bank,      for net proceeds of $16.6     Enterprise Value:     affect value.” (page 15)   due to Company-            value of both debt and     Credit” listed on
           and Broadpoint             million. The transaction      $683 million (page                               specific performance       equity.”                   Exhibit F, Reported
           Gleacher – to assist the   closed December 18, 2009      52)                   “[W]e have not taken       factors, but also due to                              Statements of Cash
           Company in exploring       and the proceeds from the                           into account a specific    the significant            “Since Enterprise          Flows (page 87)
           strategic options.”        sale will be used to repay    Enterprise Value of   transaction structure or   dislocation in the         Value incorporates the
           (page 15)                  debt. C&H accounted for       Carbonless and        the motivations of a       financial markets and      value of total invested    Exhibit H, “Interest-
                                      approximately 30% of          Thermal: $574         particular buyer or        resulting increase in      capital (i.e., both debt   Bearing Debt”
                                      Performance Packaging         million (page 52)     strategic partner in       investor uncertainty.”     and equity), we            accounts for
                                      revenue and                                         performing our                                        subtracted the             “Revolver-Appleton”
                                      approximately 24% of          Equity Value: $130    analysis.” (page 15)       “Company management        forecasted value of the    (page 99)
                                      Performance Packaging         million (page 55)                                believed the discounted    Company’s debt of
                                      EBITDA.” (page 15)                                  Company’s reported         pricing of the Senior      $544.5 million as of
                                                                                          balance sheets list a      Secured and Senior         the Valuation Date to
                                      “The Company has                                    “Pension Liability         Subordinate bonds was      estimate the value of
                                      received an expression of                           Adjustment” (page 84)      an opportunity to          the equity.” (page 53)
                                      interest from Oji Paper                                                        (1) reduce the
                                      Co. Ltd., a Japan-based                             Company’s reported         Company’s total
                                      paper manufacturer, to                              statements of cash         indebtedness, (2)
                                      purchase Carbonless and                             flows list increases and   extend the maturities of
                                      Thermal on a cash free,                             decreases in accrued       the Company’s debt
                                      debt free basis for $525                            pension (page 86)          obligations, and (3)
                                      million to $575 million . .                                                    simplify the Company’s
                                      . . [T]he Oji Offer was an                                                     debt structure. As a
                                      unsolicited expression of                                                      result, on September


                                                                                            10

                                                 Case 1:18-cv-01861-WCG Filed 06/20/19 Page 11 of 33 Document 142-1
 REPORT       RETENTION OF             THIRD-PARTY                INDICATED VALUE       PENSION LIABILITY           BALANCE SHEET          ENTERPRISE VALUE     REFERENCES TO
  DATE      COMPANY FINANCIAL      OFFERS/EXPRESSIONS OF            REFLECTED IN                                        ISSUES             INCLUDES VALUE OF   REVOLVING CREDIT
                ADVISOR                    INTEREST                STOUT REPORT                                                              BOTH DEBT AND       AS WORKING
                                                                                                                                                EQUITY             CAPITAL
                                   interest and was not the                                                      30, 2009, the Company
                                   result of the Company’s                                                       completed a voluntary
                                   active marketing efforts.”                                                    debt-for-debt exchange
                                   (page 15)                                                                     of significant portions
                                                                                                                 of the Company’s
                                   “Company management                                                           Senior Secured and
                                   stated that it intends to                                                     Senior Subordinate
                                   pursue a transaction                                                          Bonds.”
                                   resulting in the sale of
                                   some or all of the business                                                   “The Company
                                   operations of Appleton                                                        exchanged $91.7
                                   during fiscal 2010.” (page                                                    million, or 84% of the
                                   15)                                                                           amount outstanding, of
                                                                                                                 the Senior Secured
                                   “As part of our analysis,                                                     bonds due June 2011
                                   we have been provided                                                         and $104.1 million, or
                                   with certain indications of                                                   77% of the amount
                                   value for the Company (in                                                     outstanding, of the
                                   total and by business unit)                                                   Senior Subordinated
                                   provided to Company                                                           bonds due June 2014
                                   management through                                                            for $161.8 million of
                                   discussions with financial                                                    newly-issued Second
                                   advisors and potential                                                        Lien.”
                                   buyers. While we did not
                                   explicitly incorporate                                                        [summarizes key terms
                                   these data points into our                                                    and conditions of the
                                   analysis, our conclusion of                                                   Second Lien Notes]
                                   value is generally                                                            (page 10)
                                   consistent with these
                                   indications of value.”
                                   (page 15)
6/30/2010   “[T]he Company is in   “The Company sold C&H         Share Price: $12.03   “[T]he treatment of the   “On September 30,         “Enterprise Value   “Proceeds from


                                                                                         11

                                              Case 1:18-cv-01861-WCG Filed 06/20/19 Page 12 of 33 Document 142-1
REPORT     RETENTION OF                  THIRD-PARTY                INDICATED VALUE       PENSION LIABILITY            BALANCE SHEET            ENTERPRISE VALUE             REFERENCES TO
 DATE    COMPANY FINANCIAL           OFFERS/EXPRESSIONS OF            REFLECTED IN                                         ISSUES               INCLUDES VALUE OF          REVOLVING CREDIT
             ADVISOR                         INTEREST                STOUT REPORT                                                                 BOTH DEBT AND                AS WORKING
                                                                                                                                                       EQUITY                    CAPITAL
         discussions with several    Packaging Company . . . in    per share (page 55)   Company’s pension          2009, the Company          incorporates the value     Revolving Lines of
         financial advisors –        December 2009 to a                                  plans . . . could          completed a voluntary      of total invested          Credit” and “Payments
         including Goldman           financial buyer (a            Company’s             positively or negatively   debt-for-debt exchange     capital, including the     of Revolving Lines of
         Sachs, Deutsche Bank,       subsidiary of Mitsubishi      Enterprise Value:     affect value.” (page 15)   of significant portions    value of both debt and     Credit” listed on
         and Oppenheimer – to        Corporation) for net          $703 million (page                               of the Company’s           equity.”                   Exhibit F, Reported
         assist the Company in       proceeds of $16.6 million,    45)                   “[W]e have not taken       Senior Secured Notes                                  Statements of Cash
         exploring strategic         which were used to repay                            into account a specific    and Senior Subordinate     “Since Enterprise          Flows (page 77)
         options, including a        debt.” (page 15)              Equity Value: $117    transaction structure or   Notes. The Company         Value incorporates the
         potential merger and/or                                   million (page 48)     the motivations of a       exchanged $91.7            value of total invested    Exhibit H, “Interest-
         initial public offering.”   “Company management                                 particular buyer or        million, or 84% of the     capital (i.e., both debt   Bearing Debt”
         (page 15)                   stated that it intends to                           strategic partner in       amount outstanding, of     and equity), we            accounts for
                                     pursue a transaction                                performing our             the Senior Secured         subtracted the face        “Revolver-Appleton”
                                     resulting in the sale of                            analysis.” (page 15)       Notes due June 2011        value of the               (page 85)
                                     some or all of the business                                                    and $104.1 million, or     Company’s debt of
                                     operations of Appleton                              Company’s reported         77% of the amount          $607.7 million as of
                                     during fiscal 2010.” (page                          statements of cash         outstanding, of the        the Valuation Date to
                                     15)                                                 flows list increases and   Senior Subordinated        estimate the value of
                                                                                         decreases in accrued       Notes due June 2014        the equity.” (page 46)
                                     “As part of our analysis,                           pension (page 76)          for $161.8 million of
                                     we have been provided                                                          newly-issued Second
                                     with certain indications of                                                    Lien Notes, resulting in
                                     value for the Company (in                                                      a total decrease in the
                                     total and by business unit)                                                    book value of interest-
                                     provided to Company                                                            bearing debt of $40.5
                                     management through                                                             million.”
                                     discussions with financial
                                     advisors and potential                                                         [Summarizes key terms
                                     buyers. While we did not                                                       and conditions of the
                                     explicitly incorporate                                                         Second Lien Notes]
                                     these data points into our
                                     analysis, our conclusion of                                                    “On February 8, 2010,
                                     value is generally                                                             Appleton completed a


                                                                                           12

                                                Case 1:18-cv-01861-WCG Filed 06/20/19 Page 13 of 33 Document 142-1
 REPORT      RETENTION OF          THIRD-PARTY           INDICATED VALUE       PENSION LIABILITY            BALANCE SHEET             ENTERPRISE VALUE          REFERENCES TO
  DATE     COMPANY FINANCIAL   OFFERS/EXPRESSIONS OF       REFLECTED IN                                         ISSUES                INCLUDES VALUE OF        REVOLVING CREDIT
               ADVISOR                 INTEREST           STOUT REPORT                                                                  BOTH DEBT AND            AS WORKING
                                                                                                                                           EQUITY                  CAPITAL
                               consistent with these                                                     voluntary refinancing of
                               indications of value.”                                                    its senior secured debt
                               (page 15)                                                                 to extend debt
                                                                                                         maturities, increase
                                                                                                         liquidity, eliminate
                                                                                                         certain financial
                                                                                                         covenants, and increase
                                                                                                         financial flexibility (the
                                                                                                         “Refinancing”).”

                                                                                                         “The proceeds from the
                                                                                                         Refinancing were used
                                                                                                         to repay, and terminate,
                                                                                                         senior secured facilities
                                                                                                         which included senior
                                                                                                         secured variable rate
                                                                                                         notes payable of $211.2
                                                                                                         million, plus interest,
                                                                                                         and the previous
                                                                                                         revolving credit facility
                                                                                                         of $97.1 million, plus
                                                                                                         interest. Remaining
                                                                                                         proceeds were used to
                                                                                                         repay related
                                                                                                         transaction fees and
                                                                                                         expenses totaling $10.6
                                                                                                         million.” (pages 10-11)
12/31/2010 n/a                 “[T]he Company is        Share Price: $12.84   “[T]he treatment of the    See 6/30/2010 (pages 9-      “Enterprise Value        “Proceeds from
                               continuing to explore    (page 53)             Company’s pension          10)                          incorporates the value   Revolving Lines of
                               strategic options,                             plans . . . could                                       of total invested        Credit” and “Payments
                               including a potential    Company’s             positively or negatively                                capital, including the   of Revolving Lines of
                               merger and/or initial    Enterprise Value:     affect value.” (page 14)                                value of both debt and   Credit” listed on


                                                                                13

                                          Case 1:18-cv-01861-WCG Filed 06/20/19 Page 14 of 33 Document 142-1
 REPORT       RETENTION OF          THIRD-PARTY                   INDICATED VALUE       PENSION LIABILITY            BALANCE SHEET          ENTERPRISE VALUE             REFERENCES TO
  DATE      COMPANY FINANCIAL   OFFERS/EXPRESSIONS OF               REFLECTED IN                                         ISSUES             INCLUDES VALUE OF          REVOLVING CREDIT
                ADVISOR                  INTEREST                  STOUT REPORT                                                               BOTH DEBT AND                AS WORKING
                                                                                                                                                  EQUITY                     CAPITAL
                                public offering.” (page 14)      $672 million (page                                                        equity.”                   Exhibit E, Reported
                                                                 43)                   “[W]e have not taken                                                           Statements of Cash
                                “Company management                                    into account a specific                             “Since Enterprise          Flows (page 73)
                                stated that it intends to        Equity Value: $124    transaction structure or                            Value incorporates the
                                continue to pursue a             million (page 46)     the motivations of a                                value of total invested    Exhibit G, “Interest-
                                transaction resulting in the                           particular buyer or                                 capital (i.e., both debt   Bearing Debt”
                                sale of some or all of the                             strategic partner in                                and equity), we            accounts for
                                business operations of                                 performing our                                      subtracted the face        “Revolver-Appleton”
                                Appleton during fiscal                                 analysis.” (page 14)                                value of the               (page 81)
                                2011.” (page 14)                                                                                           Company’s debt of
                                                                                       Company’s reported                                  $582.9 million as of
                                “Though the Company has                                statements of cash                                  the Valuation Date to
                                engaged in discussions                                 flows list increases and                            estimate the value of
                                with various parties                                   decreases in accrued                                the equity.” (page 44)
                                related to strategic                                   pension (page 72)
                                alternatives . . . there is no
                                imminent transaction
                                pending as of the
                                Valuation Date.” (page 14)

6/30/2011   n/a                 “The Company is                  Share Price: $14.10   “[T]he treatment of the    See 6/30/2010 relating   “Enterprise Value          “Proceeds from
                                continuing to explore            per share (page 50)   Company’s pension          to the Refinancing       incorporates the value     Revolving Lines of
                                strategic and capital                                  plans . . . could          (page 9)                 of total invested          Credit” and “Payments
                                structure alternatives that      Company’s             positively or negatively                            capital, including the     of Revolving Lines of
                                would facilitate                 Enterprise Value:     affect value.” (page 12)                            value of both debt and     Credit” listed on
                                achievement of its               $689 million (page                                                        equity.” (page 41)         Exhibit E, Reported
                                business                         40)                   “Consistent with prior                                                         Statements of Cash
                                objectives.” (page 12)                                 valuations performed                                “Since Enterprise          Flows (page 70)
                                                                 Equity Value: $132    for ESOP                                            Value incorporates the
                                “Though the Company has          million (page 43)     administration                                      value of total invested    Exhibit G, “Interest-
                                engaged in discussions                                 purposes and the                                    capital (i.e., both debt   Bearing Debt”
                                with various parties                                   standard of Fair Market                             and equity), we            accounts for


                                                                                         14

                                            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 15 of 33 Document 142-1
 REPORT      RETENTION OF          THIRD-PARTY                INDICATED VALUE       PENSION LIABILITY            BALANCE SHEET              ENTERPRISE VALUE             REFERENCES TO
  DATE     COMPANY FINANCIAL   OFFERS/EXPRESSIONS OF            REFLECTED IN                                         ISSUES                 INCLUDES VALUE OF          REVOLVING CREDIT
               ADVISOR                 INTEREST                STOUT REPORT                                                                   BOTH DEBT AND               AS WORKING
                                                                                                                                                  EQUITY                     CAPITAL
                               related to strategic                                Value, we have not                                      subtracted the face        “Revolver-Appleton”
                               alternatives, there is no                           taken into account a                                    value of the               (page 78)
                               imminent transaction                                specific transaction                                    Company’s debt of
                               pending as of the                                   structure or the                                        $575.2 million as of
                               Valuation Date.” (page 12)                          motivations of a                                        the Valuation Date to
                                                                                   particular buyer or                                     estimate the value of
                                                                                   strategic partner in                                    the equity.” (page 42)
                                                                                   performing our
                                                                                   analysis.” (page 12)

                                                                                   Company’s reported
                                                                                   statements of cash
                                                                                   flows list increases and
                                                                                   decreases in accrued
                                                                                   pension (page 69)

12/31/2011 n/a                 “The Company is               Share Price: $15.01   “[T]he treatment of the    “In the third quarter of     “Enterprise Value          “Proceeds from
                               continuing to explore         per share (page 50)   Company’s pension          2011, the Company            incorporates the value     Revolving Lines of
                               strategic and capital                               plans . . . could          received $23.2 million       of total invested          Credit” and “Payments
                               structure alternatives that   Company’s             positively or negatively   related to litigation with   capital, including the     of Revolving Lines of
                               would facilitate              Enterprise Value:     affect value.” (page 11)   Andritz AG (discussed        value of both debt and     Credit” listed on
                               achievement of its            $673 million (page                               below). The Company          equity.”                   Exhibit E, Reported
                               business                      40)                   “Consistent with prior     used the $23.2 million                                  Statements of Cash
                               objectives.” (page 11)                              valuations performed       to reduce amounts            “Since Enterprise          Flows (page 70)
                                                             Equity Value: $139    for ESOP                   borrowed on its              Value incorporates the
                               “Though the Company has       million (page 43)     administration             revolver.” (page 9)          value of total invested    Exhibit G, “Interest-
                               engaged in discussions                              purposes and the                                        capital (i.e., both debt   Bearing Debt”
                               with various parties                                standard of Fair Market                                 and equity), we            accounts for
                               related to strategic                                Value, we have not                                      subtracted the face        “Revolver-Appleton”
                               alternatives, there is no                           taken into account a                                    value of the               (page 78)
                               imminent transaction                                specific transaction                                    Company’s debt of
                               pending as of the                                   structure or the                                        $534.6 million as of


                                                                                     15

                                          Case 1:18-cv-01861-WCG Filed 06/20/19 Page 16 of 33 Document 142-1
    REPORT     RETENTION OF             THIRD-PARTY              INDICATED VALUE         PENSION LIABILITY               BALANCE SHEET    ENTERPRISE VALUE           REFERENCES TO
     DATE    COMPANY FINANCIAL      OFFERS/EXPRESSIONS OF          REFLECTED IN                                              ISSUES       INCLUDES VALUE OF         REVOLVING CREDIT
                 ADVISOR                    INTEREST              STOUT REPORT                                                              BOTH DEBT AND             AS WORKING
                                                                                                                                                EQUITY                  CAPITAL
                                    Valuation Date.” (page 11)                          motivations of a                                 the Valuation Date to
                                                                                        particular buyer or                              estimate the value of
                                                                                        strategic partner in                             the equity.” (page 53)
                                                                                        performing our
                                                                                        analysis.” (page 11)

                                                                                        Company’s reported
                                                                                        statements of cash
                                                                                        flows list increases and
                                                                                        decreases in accrued
                                                                                        pension (page 69)
6/29/2012    n/a                    “As of the Valuation Date,   Share Price: $18.80    Company’s reported         n/a                   “Enterprise Value          “Proceeds from
                                    the Company is               per share1 (page 63)   statements of cash                               incorporates the value     Revolving Lines of
                                    contemplating a business                            flows list increases and                         of total invested          Credit” and “Payments
                                    combination with HAC II,     Company’s              decreases in accrued                             capital, including the     of Revolving Lines of
                                    a special purpose            Enterprise Value:      pension (page 83)                                value of both debt and     Credit” listed on
                                    acquisition company.”        $690 million (page                                                      equity.”                   Exhibit E, Reported
                                    (page 6)                     53)                                                                                                Statements of Cash
                                                                                                                                         “Since Enterprise          Flows (page 84)
                                    “Going forward, HAC II       Equity Value: $145                                                      Value incorporates the
                                    will continue to be          million (page 56)                                                       value of total invested    Exhibit G, “Interest-
                                    publicly-traded on the                                                                               capital (i.e., both debt   Bearing Debt”
                                    NASDAQ stock exchange                                                                                and equity), we            accounts for
                                    under the ticker symbol                                                                              subtracted the             “Revolver-Appleton”
                                    APVN.” (page 7)                                                                                      projected face value of    (page 92)
                                                                                                                                         the Company’s debt of
                                    Estimated Transaction                                                                                $534.5 million as of
                                    Proceeds: $20.78 per                                                                                 the Valuation Date to
                                    share (page 59)                                                                                      estimate the value of

1
 Pending transaction proceeds ($20.78 per share) were weighted at 50% of indicated value ($16.80 per share) to estimate a value of $18.80 per share. See Ex. 2, 6/29/2012 FMV at
59.
                                                                                          16

                                              Case 1:18-cv-01861-WCG Filed 06/20/19 Page 17 of 33 Document 142-1
 REPORT      RETENTION OF          THIRD-PARTY              INDICATED VALUE        PENSION LIABILITY               BALANCE SHEET    ENTERPRISE VALUE           REFERENCES TO
  DATE     COMPANY FINANCIAL   OFFERS/EXPRESSIONS OF          REFLECTED IN                                             ISSUES       INCLUDES VALUE OF         REVOLVING CREDIT
               ADVISOR                 INTEREST              STOUT REPORT                                                             BOTH DEBT AND             AS WORKING
                                                                                                                                           EQUITY                 CAPITAL
                                                                                                                                   the equity.” (page 54)
12/31/2012 n/a                 Summary of contemplated      Share Price: $17.55   Company’s reported         n/a                   “Enterprise Value          “Proceeds from
                               business combination with    per share (page 49)   statements of cash                               incorporates the value     Revolving Lines of
                               Hicks Acquisition                                  flows list increases and                         of total invested          Credit” and “Payments
                               Company II, Inc. (“HAC       Company’s             decreases in accrued                             capital, including the     of Revolving Lines of
                               II”) in the first half of    Enterprise Value:     pension (page 69)                                value of both debt and     Credit” listed on
                               fiscal 2012, that would      $704 million (page                                                     equity.”                   Exhibit E, Reported
                               have resulted in the         41)                   Company’s adjusted                                                          Statements of Cash
                               combined entity being                              income statements list                           “Since Enterprise          Flows (page 70)
                               publicly traded on the       Equity Value: $153    “Pension Withdrawal                              Value incorporates the
                               NASDAQ stock exchange.       million (page 44)     Expenses” (page 71)                              value of total invested    Exhibit G, “Interest-
                               The Company and HAC II                                                                              capital (i.e., both debt   Bearing Debt”
                               ultimately decided not to                                                                           and equity), we            accounts for
                               pursue the transaction                                                                              subtracted the             “Revolver-Appleton”
                               because “volatile market                                                                            projected face value of    (page 78)
                               conditions prevented a                                                                              the Company’s debt of
                               transaction size from                                                                               $537.3 million as of
                               being reached that was                                                                              the Valuation Date to
                               acceptable to both                                                                                  estimate the value of
                               Appleton and HAC II.”                                                                               the equity.” (page 42)
                               (page 12)

                               “On October 22, 2012,
                               Hicks Equity Partners,
                               LLC (“HEP”) provided
                               Company management
                               with a letter of intent to
                               acquire 100% of the
                               common stock of
                               Paperweight . . . . [T]he
                               Transaction implies an
                               Enterprise Value of $732.5


                                                                                    17

                                         Case 1:18-cv-01861-WCG Filed 06/20/19 Page 18 of 33 Document 142-1
 REPORT       RETENTION OF            THIRD-PARTY                 INDICATED VALUE       PENSION LIABILITY         BALANCE SHEET        ENTERPRISE VALUE          REFERENCES TO
  DATE      COMPANY FINANCIAL     OFFERS/EXPRESSIONS OF             REFLECTED IN                                      ISSUES           INCLUDES VALUE OF        REVOLVING CREDIT
                ADVISOR                   INTEREST                 STOUT REPORT                                                          BOTH DEBT AND            AS WORKING
                                                                                                                                            EQUITY                  CAPITAL
                                  million, representing a
                                  5.6x multiple of the
                                  Company’s pro forma
                                  2012 EBITDA of $131
                                  million as provided to
                                  HEP at the time. HEP
                                  estimates cash proceeds to
                                  the ESOP would be
                                  approximately $22.00 per
                                  share.”

                                  “We did not assign any
                                  weighting to the estimated
                                  Transaction proceeds as
                                  part of our analysis due to
                                  the fact that a final letter
                                  of intent had not been
                                  agreed to and may
                                  nonetheless be subject to
                                  pricing adjustments
                                  pursuant to ongoing
                                  negotiations between the
                                  Company and HEP . . . .
                                  Subsequent to the
                                  Valuation Date, HEP and
                                  Appleton decided to not
                                  pursue the Transaction at
                                  the time.” (page 13)
6/30/2013   Stout “reviewed the   See 12/31/2012 (pages 12-      Share Price: $17.85   Explanation of          “Although the           “Enterprise Value        "The proceeds of the
            Confidential          13)                            per share (page 53)   Company’s “Pension      Company will have       incorporates the value   Revolving Credit
            Information                                                                Accounting              approximately $30       of total invested        Facility will be used to
            Memorandum prepared   “HEP and Appvion               Company’s             Adjustment” (adoption   million of additional   capital, including the   provide ongoing


                                                                                         18

                                             Case 1:18-cv-01861-WCG Filed 06/20/19 Page 19 of 33 Document 142-1
REPORT     RETENTION OF               THIRD-PARTY               INDICATED VALUE       PENSION LIABILITY            BALANCE SHEET            ENTERPRISE VALUE             REFERENCES TO
 DATE    COMPANY FINANCIAL        OFFERS/EXPRESSIONS OF           REFLECTED IN                                         ISSUES               INCLUDES VALUE OF          REVOLVING CREDIT
             ADVISOR                      INTEREST               STOUT REPORT                                                                 BOTH DEBT AND                AS WORKING
                                                                                                                                                  EQUITY                     CAPITAL
         by Jefferies Finance,    decided to not pursue         Enterprise Value:    of mark-to-market          debt due to the            value of both debt and     working capital and
         LLC, dated June 2013.”   the Transaction due to a      $730 million (page   accounting for its         Refinancing, this          equity.” (page 46)         for general corporate
         (page 3)                 disagreement among the        45)                  pension and                increased debt is                                     purposes of Appvion
                                  potential Investment                               postretirement plans;      somewhat mitigated by      “Since Enterprise          and its subsidiaries.”
                                  Partners on certain           Equity Value: $148   election to account for    the significantly lower    Value incorporates the     (page 14)
                                  economic terms of the         million (page 48)    pension and other          cash interest expense      value of total invested
                                  Transaction, as well as                            postretirement benefit     the Company expects to     capital (i.e., both debt   “The Company had
                                  uncertainty created by the                         costs applicable to        incur as well as the       and equity), we            $579.6 million of
                                  Company’s debt                                     former employees in        improved financial         subtracted the adjusted    interest-bearing debt
                                  refinancing efforts.” (page                        inventoriable costs)       flexibility and            face value of the          as of the Valuation
                                  13)                                                (“Pension Accounting       marketability of the       Company’s debt of          Date, including $34.6
                                                                                     Adjustment”) (page         Company.”                  $574.1 million as of       million drawn on the
                                                                                     10)                                                   the Valuation Date to      Company’s revolver.
                                                                                                                Regarding the Pension      estimate the value of      Based on discussions
                                                                                     Company’s reported         Accounting                 the equity.” (pages 47)    with Company
                                                                                     statements of cash         Adjustment: “Under the                                management and our
                                                                                     flows list increases and   Company’s previous                                    review of the
                                                                                     decreases in accrued       accounting method, a                                  Company’s cash flow
                                                                                     pension (page 73)          portion of the actuarial                              statements, a portion
                                                                                                                gains and losses was                                  of this revolver was
                                                                                     Company’s adjusted         deferred in accumulated                               used to support
                                                                                     income statements list     other comprehensive                                   seasonal changes in
                                                                                     “Pension Withdrawal        loss                                                  working capital.”
                                                                                     Expenses” (page 75)        on the Company’s                                      (page 46)
                                                                                                                balance sheet and
                                                                                                                amortized into future                                 “Proceeds from
                                                                                                                periods.” (page 10)                                   Revolving Lines of
                                                                                                                                                                      Credit” and “Payments
                                                                                                                                                                      of Revolving Lines of
                                                                                                                                                                      Credit” listed on
                                                                                                                                                                      Exhibit E, Reported
                                                                                                                                                                      Statements of Cash


                                                                                       19

                                             Case 1:18-cv-01861-WCG Filed 06/20/19 Page 20 of 33 Document 142-1
 REPORT       RETENTION OF                THIRD-PARTY               INDICATED VALUE        PENSION LIABILITY            BALANCE SHEET           ENTERPRISE VALUE              REFERENCES TO
  DATE      COMPANY FINANCIAL         OFFERS/EXPRESSIONS OF           REFLECTED IN                                          ISSUES              INCLUDES VALUE OF           REVOLVING CREDIT
                ADVISOR                       INTEREST               STOUT REPORT                                                                 BOTH DEBT AND                AS WORKING
                                                                                                                                                     EQUITY                      CAPITAL
                                                                                                                                                                           Flows (page 74)

                                                                                                                                                                           Exhibit G, “Interest-
                                                                                                                                                                           Bearing Debt”
                                                                                                                                                                           accounts for
                                                                                                                                                                           “Revolver-Appleton”
                                                                                                                                                                           (page 82)
12/31/2013 n/a                        See 6/30/2013 (pages 12-     Share Price: $16.25    Explanation of             See 6/30/2013 (page        “Enterprise Value          “Proceeds from
                                      13)                          per share (page 57)    Company’s “Pension         10)                        incorporates the value     Revolving Lines of
                                                                                          Accounting                                            of total invested          Credit” and “Payments
                                                                   Company’s              Adjustment” (see           “Although the              capital, including the     of Revolving Lines of
                                                                   Enterprise Value:      6/30/2013 ) (page 10)      Company incurred           value of both debt and     Credit” listed on
                                                                   $738 million (page                                additional debt due to     equity.”                   Exhibit E, Reported
                                                                   48)                    Company’s reported         the 2013 Refinancings,                                Statements of Cash
                                                                                          statements of cash         this increased debt is     “Since Enterprise          Flows (page 78)
                                                                   Equity Value: $129.6   flows list increases and   mitigated by the           Value incorporates the
                                                                   million (page 51)      decreases in accrued       significantly lower cash   value of total invested    Exhibit G, “Interest-
                                                                                          pension (page 77)          interest expense the       capital (i.e., both debt   Bearing Debt”
                                                                                                                     Company expects to         and equity), we            accounts for
                                                                                          Company’s adjusted         incur as well as the       subtracted the face        “Revolver-Appleton”
                                                                                          income statements list     improved financial         value of the               (page 86)
                                                                                          “Pension Withdrawal        flexibility and            Company’s debt of
                                                                                          Expenses” (page 79)        marketability of the       $597.1 million as of
                                                                                                                     Company.” (page 16)        the Valuation Date to
                                                                                                                                                estimate the value of
                                                                                                                                                the equity.” (page 49)
6/30/2014   “The Company recently     “The Company is in the       Share Price: $16.30    Explanation of             See 6/30/2013 (page        “Enterprise Value          “Proceeds from
            engaged Jefferies LLC,    early stages of its market   per share (page 58)    Company’s “Pension         11)                        incorporates the value     Revolving Lines of
            an investment bank, to    process. Accordingly,                               Accounting                                            of total invested          Credit” and “Payments
            help Appvion explore      there is no imminent         Company’s              Adjustment” (see           “Despite the 2013          capital, including the     of Revolving Lines of
            such strategic            transaction pending as of    Enterprise Value:      6/30/2013 ) (page 12)      Refinancings, which        value of both debt and     Credit” listed on
            alternatives, including   the Valuation Date . . . .   $731 million (page                                provided the Company       equity.”                   Exhibit E, Reported


                                                                                            20

                                                 Case 1:18-cv-01861-WCG Filed 06/20/19 Page 21 of 33 Document 142-1
 REPORT       RETENTION OF                   THIRD-PARTY                INDICATED VALUE        PENSION LIABILITY            BALANCE SHEET             ENTERPRISE VALUE              REFERENCES TO
  DATE      COMPANY FINANCIAL            OFFERS/EXPRESSIONS OF            REFLECTED IN                                          ISSUES                INCLUDES VALUE OF           REVOLVING CREDIT
                ADVISOR                          INTEREST                STOUT REPORT                                                                   BOTH DEBT AND                 AS WORKING
                                                                                                                                                           EQUITY                       CAPITAL
            the sale of the              Consistent with the           49)                                               with increased financial                                Statements of Cash
            Company.” (page 17)          standard of Fair Market                                                         flexibility, the             “Since Enterprise          Flows (page 79)
                                         Value, we have not taken      Equity Value: $127.1                              Company is continuing        Value incorporates the
                                         into account a specific       million (page 52)                                 to explore strategic         value of total invested    Exhibit G, “Interest-
                                         transaction structure in                                                        alternatives to facilitate   capital (i.e., both debt   Bearing Debt”
                                         performing our analysis.”                                                       the achievement of its       and equity), we            accounts for
                                         (page 17)                                                                       business objectives.”        subtracted the face        “Revolver-Appleton”
                                                                                                                         (page 17)                    value of the               (page 87)
                                                                                                                                                      Company’s debt of
                                                                                                                                                      $592.9 million as of
                                                                                                                                                      the Valuation Date to
                                                                                                                                                      estimate the value of
                                                                                                                                                      the equity.” (page 50)

12/31/2014 Stout reviewed “the           “Of the 53 prospective        Share Price: $11 per   Explanation of             See 6/30/2013 (page          “Enterprise Value          “Proceeds from
           Confidential                  buyers that executed an       share (page 63)        Company’s “Pension         12)                          incorporates the value     Revolving Lines of
           Information                   NDA, 12 parties submitted                            Accounting                                              of total invested          Credit” and “Payments
           Memorandum prepared           initial indications of        Company’s              Adjustment” (see           “Despite the 2013            capital, including the     of Revolving Lines of
           by Jefferies Finance,         interest. Of the twelve       Enterprise Value:      6/30/2013 ) (page 12)      Refinancings, which          value of both debt and     Credit” listed on
           LLC, dated July 2014.”        prospective buyers, six       $700 million (page                                provided the Company         equity.”                   Exhibit E, Reported
           (page 3)                      submitted revised             54)                    Company’s reported         with increased financial                                Statements of Cash
                                         indications of interest. Of                          statements of cash         flexibility, the             “Since Enterprise          Flows (page 84)
            Stout reviewed “a            the six, two prospective      Equity Value: $80.7    flows list increases and   Company is continuing        Value incorporates the
            presentation prepared        financial buyers were         million (page 57)      decreases in accrued       to explore strategic         value of total invested    Exhibit G, “Interest-
            by the Company’s             interested in the purchase                           pension (page 83)          alternatives to facilitate   capital (i.e., both debt   Bearing Debt”
            financial advisor,           of the entire Company,        Encapsys Value:                                   the achievement of its       and equity), we            accounts for
            Jefferies LLC . . . titled   one prospective financial     $166 million (page     Company’s adjusted         business objectives.”        subtracted the face        “Revolver-Appleton”
            “Project Rise”, dated        buyer was interested in the   54)                    income statements list     (page 18)                    value of the               (page 92)
            December 2014.” (page        purchase of the Technical                            “Pension Withdrawal                                     Company’s debt of
            3)                           Papers division, and three                           Expenses” (page 85)                                     $592.1 million as of
                                         strategic buyers were                                                                                        the Valuation Date to
            Stout reviewed “the          interested in the purchase                                                                                   estimate the value of


                                                                                                21

                                                    Case 1:18-cv-01861-WCG Filed 06/20/19 Page 22 of 33 Document 142-1
REPORT     RETENTION OF                 THIRD-PARTY                INDICATED VALUE   PENSION LIABILITY   BALANCE SHEET    ENTERPRISE VALUE         REFERENCES TO
 DATE    COMPANY FINANCIAL          OFFERS/EXPRESSIONS OF            REFLECTED IN                            ISSUES       INCLUDES VALUE OF       REVOLVING CREDIT
             ADVISOR                        INTEREST                STOUT REPORT                                            BOTH DEBT AND           AS WORKING
                                                                                                                                EQUITY                CAPITAL
         letter of intent to        of Encapsys.” (page 18)                                                              the equity.” (page 55)
         purchase the Company
         provided to Jefferies by   “Sherman Capital
         Sherman Capital            Holdings, LLC . . .
         Holdings, LLC, dated       submitted a final bid for
         December 11, 2014.”        the entire Company with
         (page 3)                   an implied enterprise
                                    value ranging from $680
         Stout reviewed “the        million to $710 million,
         letter of intent to        or 7.6x to 7.9x LTM
         purchase the               adjusted EBITDA.” (page
         Company’s Encapsys         18)
         business provided to
         Jefferies by Croda         “Croda International Plc . .
         International Plc, dated   . submitted a final bid for
         December 11, 2014.”        Encapsys with an implied
         (page 3)                   enterprise value for
                                    Encapsys of $175 million,
         “The Company               or 11.0x LTM adjusted
         engaged Jefferies LLC,     Encapsys EBITDA.
         an investment bank, to     Additionally, it is
         help Appvion explore       important to note that
         such strategic             Croda revised its bid
         alternatives, including    downwards from an
         the sale of the            implied enterprise value of
         Company.” (page 18)        $250 million, or 15.7x
                                    LTM adjusted EBITDA,
                                    due to concerns over
                                    limitations imposed by the
                                    contractual relationship
                                    between Encapsys and
                                    Proctor & Gamble.” (page


                                                                                     22

                                               Case 1:18-cv-01861-WCG Filed 06/20/19 Page 23 of 33 Document 142-1
 REPORT       RETENTION OF                    THIRD-PARTY                INDICATED VALUE       PENSION LIABILITY            BALANCE SHEET             ENTERPRISE VALUE            REFERENCES TO
  DATE      COMPANY FINANCIAL             OFFERS/EXPRESSIONS OF            REFLECTED IN                                         ISSUES                INCLUDES VALUE OF          REVOLVING CREDIT
                ADVISOR                           INTEREST                STOUT REPORT                                                                  BOTH DEBT AND              AS WORKING
                                                                                                                                                           EQUITY                    CAPITAL
                                          19)

                                          “Consistent with the
                                          standard of Fair Market
                                          Value, we have not taken
                                          into account explicitly a
                                          specific transaction
                                          structure or purchase price
                                          in performing our analysis.
                                          However, the preliminary
                                          offers were considered for
                                          purposes of comparison to
                                          our valuation conclusion.”
                                          (pages 18-19)
6/30/2015   Stout reviewed “the           Indications of interest       Share Price: $12.90   Company’s reported         “Despite the 2013            “Enterprise Value          “Proceeds from
            letter of intent to           (page 16):                    per share (page 57)   statements of cash         Refinancings, which          incorporates the value     Revolving Lines of
            purchase Encapsys                 - 42 prospective                                flows list increases and   provided the Company         of total invested          Credit” and “Payments
            provided to Jefferies                  buyers beginning     Company’s             decreases in accrued       with increased financial     capital, including the     of Revolving Lines of
            LLC by Sherman                         in May 2014          Enterprise Value:     pension (page 77)          flexibility, the             value of both debt and     Credit” listed on
            Capital Holdings, LLC,            - 12 parties              $509 million (page                               Company is continuing        equity.”                   Exhibit E, Reported
            dated May 1, 2015.”                    submitted            49)                   Company’s adjusted         to explore strategic                                    Statements of Cash
            (page 3)                               indications of                             income statements list     alternatives to facilitate   “Since Enterprise          Flows (page 76)
                                                   interest, 6          Equity Value: $89.4   “Pension Withdrawal        the achievement of its       Value incorporates the
            “[I]n fiscal 2013 . . . the            submitted revised    million (page 52)     Expenses” (page 77)        business objectives.”        value of total invested    Exhibit G, “Interest-
            Company engaged                        indications of                                                        (page 16)                    capital (i.e., both debt   Bearing Debt”
            Jefferies LLC, an                      interest (2 for                                                                                    and equity), we            accounts for
            investment bank, to                    entire Company, 3                                                     “[T]he Company               subtracted the face        “Revolver-Appleton”
            help Appvion explore                   for Encapsys                                                          continues to explore         value of the               (page 83)
            such strategic                         division, 1 for                                                       strategic alternatives to    Company’s debt, net
            alternatives, including                Technical Papers                                                      facilitate the               of the Company’s
            the sale of the                        division) .                                                           improvement of its           existing cash balance
            Company.” (page 16)               - “Atlas Holdings                                                          balance sheet via debt       and anticipated


                                                                                                23

                                                    Case 1:18-cv-01861-WCG Filed 06/20/19 Page 24 of 33 Document 142-1
REPORT     RETENTION OF          THIRD-PARTY               INDICATED VALUE   PENSION LIABILITY      BALANCE SHEET          ENTERPRISE VALUE         REFERENCES TO
 DATE    COMPANY FINANCIAL   OFFERS/EXPRESSIONS OF           REFLECTED IN                               ISSUES             INCLUDES VALUE OF       REVOLVING CREDIT
             ADVISOR                 INTEREST               STOUT REPORT                                                     BOTH DEBT AND           AS WORKING
                                                                                                                                 EQUITY                CAPITAL
                                     indicated a                                                 repayment, which is      Encapsys Transaction
                                     willingness to                                              expected to increase     proceeds, of $393.2
                                     acquire Appvion’s                                           Appvion’s financial      million as of the
                                     paper operations                                            flexibility, generate    Valuation Date to
                                     through a                                                   liquidity necessary to   estimate the value of
                                     structured                                                  support the Company’s    the equity.” (page 50)
                                     transaction                                                 ESOP repurchase
                                     involving Finch                                             obligations, and
                                     Paper.”                                                     improve the long-term
                                                                                                 sustainability of the
                             Bids (page 16-17):                                                  business.” (page 15)
                                - December 11,
                                     2014: Sherman
                                     Capital Holdings
                                     (“SCH”) bid for
                                     entire Company
                                     with implied
                                     enterprise value
                                     ranging from $680
                                     million to $710
                                     million, or 7.6x to
                                     7.9x LTM
                                     adjusted EBITDA.
                                - December 11,
                                     2014: Croda bid
                                     $175 million for
                                     Encapsys division,
                                     revised downward
                                     from $250 million
                                     due to concerns
                                     over contractual
                                     relationship


                                                                             24

                                        Case 1:18-cv-01861-WCG Filed 06/20/19 Page 25 of 33 Document 142-1
REPORT     RETENTION OF          THIRD-PARTY              INDICATED VALUE   PENSION LIABILITY   BALANCE SHEET   ENTERPRISE VALUE     REFERENCES TO
 DATE    COMPANY FINANCIAL   OFFERS/EXPRESSIONS OF          REFLECTED IN                            ISSUES      INCLUDES VALUE OF   REVOLVING CREDIT
             ADVISOR                 INTEREST              STOUT REPORT                                           BOTH DEBT AND       AS WORKING
                                                                                                                     EQUITY             CAPITAL
                                    between Encapsys
                                    and P&G.
                                -   January 7, 2015:
                                    SCH submitted a
                                    revised proposal
                                    with an implied
                                    Enterprise Value
                                    ranging from $683
                                    million to $713
                                -   million, plus
                                    dividends and
                                    potential
                                    additional upside
                                    from a convertible
                                    preferred security.
                                -   April 13, 2015:
                                    SCH submitted a
                                    proposal to
                                    acquire all of the
                                    assets primarily
                                    used in the
                                    Encapsys business
                                    for $205 million
                                    in cash, which was
                                    later revised to
                                    $208 million.

                             Sales (page 17):
                                 - SCH acquisition
                                     of Encapsys for
                                     $208 million
                                     (“For purposes of


                                                                            25

                                       Case 1:18-cv-01861-WCG Filed 06/20/19 Page 26 of 33 Document 142-1
 REPORT         RETENTION OF                 THIRD-PARTY              INDICATED VALUE       PENSION LIABILITY            BALANCE SHEET             ENTERPRISE VALUE            REFERENCES TO
  DATE        COMPANY FINANCIAL          OFFERS/EXPRESSIONS OF          REFLECTED IN                                         ISSUES                INCLUDES VALUE OF          REVOLVING CREDIT
                  ADVISOR                        INTEREST              STOUT REPORT                                                                  BOTH DEBT AND              AS WORKING
                                                                                                                                                        EQUITY                    CAPITAL
                                                 this assignment,
                                                 we have assumed
                                                 that the Encapsys
                                                 Purchase is
                                                 completed at the
                                                 Purchase Price.”)
12/31/2015 “[I]n fiscal 2013 . . . the   See 6/30/2015 (pages 15-    Share Price: $12.30   Company’s reported         “Despite the 2013            “Enterprise Value          “The Company had
           Company engaged               17)                         per share (page 57)   statements of cash         Refinancings, which          incorporates the value     $413.5 million of
           Jefferies LLC, an                                                               flows list increases and   provided the Company         of total invested          interest-bearing debt
           investment bank, to                                       Company’s             decreases in accrued       with increased financial     capital, including the     as of the Valuation
           help Appvion explore                                      Enterprise Value:     pension (page 75)          flexibility, the             value of both debt and     Date, excluding the
           such strategic                                            $513 million (page                               Company continued to         equity.”                   Company’s revolving
           alternatives, including                                   49)                   Company’s adjusted         explore strategic                                       credit facility which is
           the sale of the                                                                 income statements list     alternatives to facilitate   “Since Enterprise          used to finance
           Company.” (page 15)                                       Equity Value: $83     “Pension Withdrawal        the achievement of its       Value incorporates the     working capital
                                                                     million (page 52)     Expenses” (page 77)        business objectives.”        value of total invested    needs.” (page 50)
                                                                                                                      (page 15)                    capital (i.e., both debt
                                                                                                                                                   and equity), we            Footnote indicates that
                                                                                                                                                   subtracted the face        Interest Bearing Debt,
                                                                                                                                                   value of the               Net of Cash is
                                                                                                                                                   Company’s debt, net        “[b]ased on n the
                                                                                                                                                   of the Company’s           Company's balance
                                                                                                                                                   existing cash balance,     sheet as of December
                                                                                                                                                   of $411.7 million as of    31, 2015. Excludes the
                                                                                                                                                   the Valuation Date to      Company's revolving
                                                                                                                                                   estimate the value of      credit facility which is
                                                                                                                                                   the equity.” (page 50)     used to finance
                                                                                                                                                                              working capital
                                                                                                                                                                              needs.” (pages 52, 59)

                                                                                                                                                                              “Proceeds from
                                                                                                                                                                              Revolving Lines of


                                                                                             26

                                                   Case 1:18-cv-01861-WCG Filed 06/20/19 Page 27 of 33 Document 142-1
 REPORT       RETENTION OF                    THIRD-PARTY             INDICATED VALUE       PENSION LIABILITY           BALANCE SHEET             ENTERPRISE VALUE              REFERENCES TO
  DATE      COMPANY FINANCIAL             OFFERS/EXPRESSIONS OF         REFLECTED IN                                        ISSUES                INCLUDES VALUE OF           REVOLVING CREDIT
                ADVISOR                          INTEREST              STOUT REPORT                                                                 BOTH DEBT AND                 AS WORKING
                                                                                                                                                       EQUITY                       CAPITAL
                                                                                                                                                                             Credit” and “Payments
                                                                                                                                                                             of Revolving Lines of
                                                                                                                                                                             Credit” listed on
                                                                                                                                                                             Exhibit E, Reported
                                                                                                                                                                             Statements of Cash
                                                                                                                                                                             Flows (page 76)

                                                                                                                                                                             Exhibit I, “Interest-
                                                                                                                                                                             Bearing Debt”
                                                                                                                                                                             accounts for
                                                                                                                                                                             “Revolver-Appleton”
                                                                                                                                                                             (page 83)
6/30/2016   “[I]n fiscal 2013 . . . the   See 6/30/2015 (pages 11-   Share Price: $13.70   Explanation of            “Despite the                 “Enterprise Value          “The Company had
            Company engaged               13)                        per share (page 53)   “Additional Pension       refinancing of the           incorporates the value     $413.5 million of
            Jefferies LLC, an                                                              Contributions”: “As a     Company’s debt in            of total invested          interest-bearing debt
            investment bank, to                                      Company’s             result of recent          fiscal 2013, which           capital, including the     as of the Valuation
            help Appvion explore                                     Enterprise Value:     actuarial estimates and   provided the Company         value of both debt and     Date, excluding the
            such strategic                                           $516 million (page    the continued low         with increased financial     equity.”                   Company’s revolving
            alternatives, including                                  45)                   interest rate             flexibility, the                                        credit facility which is
            the sale of the                                                                environment, the          Company continued to         “Since Enterprise          used to finance
            Company.” (page 11)                                      Equity Value: $87.6   Company has               explore strategic            Value incorporates the     working capital
                                                                     million (page 48)     identified a need to      alternatives to facilitate   value of total invested    needs.” (page 46)
            “In early fiscal 2016,                                                         make additional           the achievement of its       capital (i.e., both debt
            the Company hired a                                                            contributions to its      business objectives.”        and equity), we            Footnote indicates that
            strategic consultant,                                                          defined benefit pension   (page 11)                    subtracted the face        Interest Bearing Debt,
            Boston Consulting                                                              plan. Between 2017                                     value of the               Net of Cash is
            Group (“BCG”), to                                                              and 2019, the                                          Company’s debt, net        “[b]ased on n the
            identify potential cost                                                        Company expects to                                     of the Company’s           Company's balance
            reduction and revenue                                                          make additional                                        existing cash balance,     sheet as of June 30,
            opportunities for                                                              contributions totaling                                 of $409.4 million as of    2016. Excludes the
            Appvion.” (page 13)                                                            approximately $19.0                                    the Valuation Date to      Company's revolving
                                                                                           million above                                          estimate the value of      credit facility which is


                                                                                             27

                                                    Case 1:18-cv-01861-WCG Filed 06/20/19 Page 28 of 33 Document 142-1
REPORT     RETENTION OF          THIRD-PARTY         INDICATED VALUE    PENSION LIABILITY         BALANCE SHEET    ENTERPRISE VALUE           REFERENCES TO
 DATE    COMPANY FINANCIAL   OFFERS/EXPRESSIONS OF     REFLECTED IN                                   ISSUES       INCLUDES VALUE OF        REVOLVING CREDIT
             ADVISOR               INTEREST           STOUT REPORT                                                   BOTH DEBT AND             AS WORKING
                                                                                                                         EQUITY                   CAPITAL
                                                                       previously projected                       the equity.” (page 46)   used to finance
                                                                       amounts.                                                            working capital
                                                                                                                                           needs.” (pages 48, 55)
                                                                       We did not account for
                                                                       the expected increase                                               Exhibit I, “Interest-
                                                                       in contributions in our                                             Bearing Debt”
                                                                       analysis because                                                    accounts for
                                                                       Company management                                                  “Revolver-Appleton”
                                                                       believes these                                                      (page 79)
                                                                       contributions will
                                                                       likely be offset by
                                                                       potential profit
                                                                       enhancement
                                                                       opportunities
                                                                       (discussed herein). In
                                                                       addition, the
                                                                       Company’s projected
                                                                       contributions could
                                                                       change should interest
                                                                       rates increase in the
                                                                       future as well as other
                                                                       changes in the financial
                                                                       markets.” (page 10)

                                                                       Company’s reported
                                                                       statements of cash
                                                                       flows list increases and
                                                                       decreases in accrued
                                                                       pension (page 57)

                                                                       Company’s adjusted
                                                                       income statements list


                                                                         28

                                     Case 1:18-cv-01861-WCG Filed 06/20/19 Page 29 of 33 Document 142-1
 REPORT         RETENTION OF                 THIRD-PARTY             INDICATED VALUE       PENSION LIABILITY            BALANCE SHEET             ENTERPRISE VALUE            REFERENCES TO
  DATE        COMPANY FINANCIAL          OFFERS/EXPRESSIONS OF         REFLECTED IN                                         ISSUES                INCLUDES VALUE OF          REVOLVING CREDIT
                  ADVISOR                       INTEREST              STOUT REPORT                                                                  BOTH DEBT AND              AS WORKING
                                                                                                                                                       EQUITY                    CAPITAL
                                                                                          “Pension Withdrawal
                                                                                          Expenses” (page 73)
12/31/2016 “[I]n fiscal 2013 . . . the   See 6/30/2015 (pages 14-   Share Price: $10.35   Company’s reported         “Despite the                 “Enterprise Value          “The Company had
           Company engaged               15)                        per share (page 39)   statements of cash         refinancing of the           incorporates the value     $427.9 million of
           Jefferies LLC, an                                                              flows list increases and   Company’s debt in            of total invested          interest-bearing debt
           investment bank, to                                      Company’s             decreases in accrued       fiscal 2013, which           capital, including the     as of the Valuation
           help Appvion explore                                     Enterprise Value:     pension (page 56)          provided the Company         value of both debt and     Date, excluding the
           such strategic                                           $494 million (page                               with increased financial     equity.”                   portion of the
           alternatives, including                                  33)                   Company’s adjusted         flexibility, the                                        Company’s revolving
           the sale of the                                                                income statements list     Company continued to         “Since Enterprise          credit
           Company.” (page 14)                                      Equity Value: $64.9   “Pension Withdrawal        explore strategic            Value incorporates the     facility which is used
                                                                    million (page 36)     Expenses” (page 58)        alternatives to facilitate   value of total invested    to finance working
             “In the fourth quarter of                                                                               the achievement of its       capital (i.e., both debt   capital needs.” (page
             2016, the Company                                                                                       business objectives.”        and equity), we            34)
             engaged Barclays                                                                                        (page 14)                    subtracted the face
             Capital (“Barclays”), an                                                                                                             value of the               Footnote indicates that
             investment bank, to act                                                                                                              Company’s debt, net        Interest Bearing Debt,
             as its financial advisor                                                                                                             of the Company’s           Net of Cash is
             and to                                                                                                                               existing cash balance,     “[b]ased on n the
             identify and assist with                                                                                                             of $421.5 million as of    Company's balance
             strategic alternatives.”                                                                                                             the Valuation Date to      sheet as of December
             (page 15)                                                                                                                            estimate the value of      31, 2016. Excludes the
                                                                                                                                                  the equity.” (page 34)     Company's revolving
             “In early fiscal 2016,                                                                                                                                          credit facility which is
             the Company hired a                                                                                                                                             used to finance
             strategic consultant,                                                                                                                                           working capital
             Boston Consulting                                                                                                                                               needs.” (pages 36, 40)
             Group (“BCG”), to
             identify potential cost                                                                                                                                         “Net Proceeds from
             reduction and                                                                                                                                                   Revolving Lines of
             revenue opportunities                                                                                                                                           Credit” listed on
             for Appvion.” (page 16)                                                                                                                                         Reported Statements


                                                                                            29

                                                   Case 1:18-cv-01861-WCG Filed 06/20/19 Page 30 of 33 Document 142-1
 REPORT       RETENTION OF                    THIRD-PARTY                INDICATED VALUE       PENSION LIABILITY            BALANCE SHEET             ENTERPRISE VALUE              REFERENCES TO
  DATE      COMPANY FINANCIAL             OFFERS/EXPRESSIONS OF            REFLECTED IN                                         ISSUES                INCLUDES VALUE OF           REVOLVING CREDIT
                ADVISOR                           INTEREST                STOUT REPORT                                                                  BOTH DEBT AND                AS WORKING
                                                                                                                                                           EQUITY                      CAPITAL
                                                                                                                                                                                 of Cash Flows (page
                                                                                                                                                                                 57)

                                                                                                                                                                                 Exhibit I, “Interest-
                                                                                                                                                                                 Bearing Debt”
                                                                                                                                                                                 accounts for
                                                                                                                                                                                 “Revolving Credit
                                                                                                                                                                                 Facility” (page 64)

                                                                                                                                                                                 Exhibit I, “Analysis of
                                                                                                                                                                                 Historical Working
                                                                                                                                                                                 Capital” accounts for
                                                                                                                                                                                 “Revolving Credit
                                                                                                                                                                                 Facility” (page 66)
6/30/2017   “[I]n fiscal 2013 . . . the   See 6/30/2015 (pages 13-      Share Price: $6.85    Company’s reported         “Despite the                 “Enterprise Value          “Based on discussions
            Company engaged               15)                           per share (page 39)   statements of cash         refinancing of the           incorporates the value     with Company
            Jefferies LLC, an                                                                 flows list increases and   Company’s debt in            of total invested          management, $8.5
            investment bank, to           Additional indications of     Company’s             decreases in accrued       fiscal 2013, which           capital, including the     million of the
            help Appvion explore          interest include (page 14):   Enterprise Value:     pension (page 56)          provided the Company         value of both debt and     Company’s revolver
            such strategic                    - Q42016: Bid             $487 million (page                               with increased financial     equity.”                   balance as of the
            alternatives, including                from Papierfabrik    33)                   Company’s adjusted         flexibility, the                                        Valuation Date was
            the sale of the                        August Koehler                             income statements list     Company continued to         “Since Enterprise          used to support
            Company.” (page 13)                    SE to purchase the   Equity Value: $40.5   “Pension Withdrawal        explore strategic            Value incorporates the     working capital.”
                                                   entire Company at    million (page 36)     Expenses” (page 58)        alternatives to facilitate   value of total invested    (page 7)
            “In the fourth quarter of              an implied                                                            the achievement of its       capital (i.e., both debt
            2016, the Company                      Enterprise Value                                                      business objectives.”        and equity), we            “The Company had
            engaged Barclays                       of $570 million,                                                      (page 13)                    subtracted the face        $442.7 million of
            Capital (“Barclays”), an               or 10.3x                                                                                           value of the               interest-bearing debt
            investment bank, to act                consolidated LTM                                                                                   Company’s debt, net        as of the Valuation
            as its financial advisor               EBITDA.”                                                                                           of the Company’s           Date, excluding the
            and to                            - “However, this                                                                                        existing cash balance,     portion of the
            identify and assist with               offer assumes that                                                                                 of $440.9 million as of    Company’s revolving


                                                                                                30

                                                     Case 1:18-cv-01861-WCG Filed 06/20/19 Page 31 of 33 Document 142-1
REPORT     RETENTION OF                 THIRD-PARTY             INDICATED VALUE   PENSION LIABILITY   BALANCE SHEET    ENTERPRISE VALUE           REFERENCES TO
 DATE    COMPANY FINANCIAL          OFFERS/EXPRESSIONS OF         REFLECTED IN                            ISSUES       INCLUDES VALUE OF        REVOLVING CREDIT
             ADVISOR                      INTEREST               STOUT REPORT                                            BOTH DEBT AND              AS WORKING
                                                                                                                             EQUITY                    CAPITAL
         strategic alternatives.”         the Company’s                                                               the Valuation Date to    credit
         (page 14)                        Second Lien                                                                 estimate the value of    facility which is used
                                          Notes would be                                                              the equity.” (page 34)   to finance working
         “In early fiscal 2016,           heavily discounted                                                                                   capital needs.” (page
         the Company hired a              resulting in                                                                                         34)
         strategic consultant,            sufficient
         Boston Consulting                proceeds to the                                                                                      Footnote indicates that
         Group (“BCG”), to                Company’s                                                                                            Interest Bearing Debt,
         identify potential cost          stockholders. In                                                                                     Net of Cash is
         reduction and                    addition, there are                                                                                  “[b]ased on n the
         revenue opportunities            additional                                                                                           Company's balance
         for Appvion.” (page 16)          assumptions in the                                                                                   sheet as of June 30,
                                          offer that                                                                                           2017. Excludes $8.5
                                          Company                                                                                              million of the
                                          management does                                                                                      Company's revolving
                                          not believe are                                                                                      credit facility which is
                                          realistic and                                                                                        used to finance
                                          therefore make a                                                                                     working capital
                                          transaction                                                                                          needs.” (pages 36, 40)
                                          unlikely.”
                                                                                                                                               “Net Proceeds From
                                                                                                                                               Revolving Lines of
                                                                                                                                               Credit” listed on
                                                                                                                                               Exhibit E, Reported
                                                                                                                                               Statements of Cash
                                                                                                                                               Flows (page 57)

                                                                                                                                               Exhibit I, “Interest
                                                                                                                                               Bearing Debt”
                                                                                                                                               accounts for
                                                                                                                                               “Revolving Credit
                                                                                                                                               Facility” (page 64)


                                                                                  31

                                            Case 1:18-cv-01861-WCG Filed 06/20/19 Page 32 of 33 Document 142-1
REPORT     RETENTION OF          THIRD-PARTY         INDICATED VALUE   PENSION LIABILITY   BALANCE SHEET   ENTERPRISE VALUE     REFERENCES TO
 DATE    COMPANY FINANCIAL   OFFERS/EXPRESSIONS OF     REFLECTED IN                            ISSUES      INCLUDES VALUE OF   REVOLVING CREDIT
             ADVISOR               INTEREST           STOUT REPORT                                           BOTH DEBT AND       AS WORKING
                                                                                                                EQUITY             CAPITAL

                                                                                                                               Exhibit I, “Historical
                                                                                                                               Analysis of Working
                                                                                                                               Capital” accounts for
                                                                                                                               “Revolving Credit
                                                                                                                               Facility” (page 66)




                                                                       32

                                     Case 1:18-cv-01861-WCG Filed 06/20/19 Page 33 of 33 Document 142-1
